Citation Nr: 1125847	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  02-05 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a chloracne, to include as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J Fussell

INTRODUCTION

The Veteran had an unverified period of active service from 1967 to 1973, to include service in the Republic of Vietnam from March 1968 to March 1969, and verified active service from January 1973 to August 1988.  The Veteran's DD Form 214 reflects he had active service that began in 1973 but also shows four years, ten months of prior active service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2001 rating decision of the Muskogee, Oklahoma Department of Veterans' Affairs (VA) Regional Office (RO).  

In an April 1994 determination letter, the RO denied the Veteran's claim of service connection for chloracne, including based on exposure to herbicides.  In April 2001 the RO, in effect, reopened the Veteran's previously denied claim of service connection for chloracne, including based on exposure to herbicides, and denied that claim on the merits. 

The Veteran testified at a Travel Board hearing in June 2003 before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims folder. 

In January 2004 the Board confirmed that new and material evidence had been received to reopen the previously denied claim for service connection for chloracne, to include as due to exposure to herbicides.  The Board then reopened and remanded the claim for additional development.  In July 2005 the Board again remanded the claim for further development.

In November 2008, the Board denied the Veteran's claim of service connection for chloracne, to include as due to exposure to herbicides.  The Veteran appealed the Board's November 2008 decision to the United States Court of Appeals for Veterans Claims (Court) which, pursuant to a May 2010 Joint Motion for Remand (JMR), vacated the Board's November 2008 decision and remanded the case for compliance with the terms of the Joint Motion.  The Board then remanded the claim in July 2010 in furtherance of the JMR.  The case has now been returned for appellate adjudication.  

The Veteran is service-connected for diabetes mellitus with peripheral arterial disease of both lower extremities, peripheral neuropathy of the right lower extremity, peripheral neuropathy of the left lower extremity, residuals of malaria, peptic ulcer disease, erectile dysfunction (associated with diabetes mellitus), and diabetic retinopathy; and he is entitled to special monthly compensation (SMC) due to loss of use of a creative organ.  

In correspondence dated August 2010 the Veteran appeared to raise claims for increased ratings for his service-connected diabetes, peripheral neuropathy, and malaria.  These matters have been raised but have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action. 


FINDINGS OF FACT

Chloracne, to include as due to exposure to herbicides, originated during the Veteran's active service, in combat, in Vietnam. 


CONCLUSION OF LAW

Chloracne was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The service treatment records (STRs) for the period of military service in which the Veteran was in Vietnam, 1968 to 1969, are negative for skin abnormalities.  Subsequent STRs are also negative except for a puritic growth on the left leg in 1975, which was felt to be a wart.  The provision diagnosis was verruca vulgaris.  The claim files contain no STRs for the period December 1983 to his retirement in August 1988, to include any record of a physical examination at retirement.  

On VA examination of the Veteran's skin in December 1988 he had acne, classified as Grade II or III/IV, located on his chest and back.  

In November 2000, the Veteran submitted two copies of his DD-214 to the RO. A detailed review of these documents indicates that the Veteran served in the Republic of Vietnam from March 1968 to March 1969.  His military occupational specialty (MOS) was Infantryman and he was awarded the Combat Infantryman Badge and the Air Medal.

A report of VA outpatient examination in January 2001 shows that the Veteran was seen for an Agent Orange registry examination with a chief complaint of episodic skin eruptions on his anterior chest wall and his back.  Objective examination revealed numerous old cicatrices (or scars) across his upper back with recent and residual comedones (or hair follicles filled with bacteria) across the anterior chest wall.  The assessments included chloracne. 

In February 2001, the Veteran submitted a statement to the RO in which he claimed entitlement to service connection for chloracne, including based on exposure to herbicides.  The Veteran stated that he had served as a U.S. Army rifleman in the Republic of Vietnam in 1968 and 1969.  He also stated that his chloracne had manifested itself as scars on his back, with pitting and irritation, and that it had spread to his torso, chest, arms, behind his ears, and occasionally to his hands. 

An April 2001 VA outpatient treatment (VAOPT) record reflects that the Veteran was prescribed Tazorac gel.  

In the Veteran's substantive appeal (VA Form 9) in May 2002, he stated that his STRs would not have revealed any treatment for chloracne because "combat medical personnel in the field would not note complaints, treatment, or diagnosis of herbicide exposure and chloracne."  He also stated that his symptoms of chloracne had been present during active service.  He stated further that his Air Medal had been awarded for 200 hours of combat air service, in which he had been exposed to herbicides in a wartime environment while in Vietnam.  Finally, he stated that he had been exposed to herbicides while participating in military campaigns during service in Vietnam.  Attached was a lengthy statement detailing his combat experience during service and his inservice herbicide exposure.  He stated that the effects of inservice herbicide exposure were not known to medical personnel attached to infantry units in Vietnam and, therefore, his STRs would not show any treatment for chloracne. 

The Veteran testified at a June 2003 travel Board hearing that he was treated for skin rashes during active service and had a current diagnosis of chloracne.  He testified that he had served in combat in Vietnam in areas where he had been exposed to Agent Orange, his MOS had been as an infantryman, and he had been awarded the Combat Infantryman Badge and the Air Medal.  He testified that his inservice duties in Vietnam had exposed him to Agent Orange in defoliated areas in-country and that he had been treated during service for skin rashes which he associated with exposure to herbicides, including Agent Orange.  He had participated in long range reconnaissance mission, serving as a squad leader in an Infantry company.  While in Vietnam, his skin rashes had been diagnosed as "so-called jungle rot" and that he had experienced large, red, and sometimes oozing types of irritations which were located on my feet, crotch, armpits, back, and around the upper portion of the body.  He was treated routinely for skin rashes by unit-level medics during service in Vietnam.  He had been treated with Kenalog and Mycolog.  The only time that he had been seen by a physician was when he was treated for malaria.  

A January 2004 Board remand instructed the RO to arrange for a dermatology examination to determine the nature, extent, and etiology of the Veteran's diagnosed chloracne and to obtain all of the Veteran's treatment records.  

On VA dermatology examination in January 2004 the Veteran reported that he used to have skin eruptions on his back and also behind his ears.  He currently took no medication for his skin.  On examination he had old, well-healed cicatrices on his back.  There was no discharge and no comedones.  He had no lesions and no cicatrices behind his ears or on his face.  There was no evidence of active acneform lesions and no evidence of any active skin disease.  The diagnosis was old healed cicatrices on the back without evidence of any acute lesions, discharge or comedones or evidence of any skin disease.  

In an addendum to the examination report, the examiner stated that the Veteran's claim file and service treatment records (STRs) had been reviewed.  There was no documentation that the Veteran was treated for any active chloracne condition during service from 1967 to 1988.  However, the Veteran had stated that he had had skin eruptions on his back and ears, which started after discharge from military service but there w as no documentation that he was treated for this condition even after service discharge.  There was no documentation that chloracne was manifested within one year following the Veteran's discharge from military service in 1988.  It was not possible to give an opinion whether chloracne "occurred by any incident of service or exposure to herbicides while serving in Vietnam between March of 1968 and 1969 as there is no documentation if he had this condition prior to entering in to [sic] military service or after discharge from military service."  

A recently received clinical record from Dr. J. E., dated in April 2001, indicates that the Veteran was provided a "consult for VA."  He was to be evaluated for chloracne.  On examination he had a rash on his back which he reported had been the same since he had been in Vietnam.  He had not had acne as a teenager and there was no family history of acne.  He had multiple depressed scars on his back.  The diagnosis was chloracne.  It was noted that his disease was fairly stable.  Application of Tazorac ointment was recommended.  


Principles of Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  A showing of inservice chronic disease requires evidence of (1) a sufficient combination of manifestations for disease identification, and (2) sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  If not established, a showing of continuity of symptoms after service discharge is required.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303. 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to herbicide agents, including an herbicide commonly referred to as Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.

The Federal Circuit in Haas found that VA's interpretation as requiring physical presence within Vietnam, or the territorial waters of Vietnam in order to be entitled to the presumption of herbicide exposure is not plainly erroneous or inconsistent with the language of 38 C.F.R. § 3.307(a)(6)(iii).  Haas v. Peake, 525 F.3d 1168 (Fed.Cir. 2008). 

Whenever VA's Secretary determines, on the basis of sound medical and scientific evidence, that a positive association exists between the exposure of humans to an herbicide agent and the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease.  38 U.S.C.A. § 1116(b)(1).

If a veteran was exposed to an herbicide agent during active military service, chloracne will be presumed to have been incurred in service, even if there is no record of such disease during service, if it manifested within one year of the date of that veteran's last exposure to an herbicide.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides to include Agent Orange used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395 (2007). 

Notwithstanding the aforementioned provisions relating to presumptive service connection, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).

Analysis

It is undisputed that he had actual duty or visitation in the Republic of Vietnam or that he set foot in-country in the Republic of Vietnam.  This is consistent with the RO's concession, in the September 2004 rating decision which granted service connection for diabetes, that he was in Vietnam.  Likewise, it is undisputed that the Veteran now has chloracne.  Also, there is evidence that chloracne manifested as early as when it was first diagnosed in 1988.  However, this was more than a decade and a half after his last exposure to herbicides in Vietnam in March 1969.  

Thus, the dispositive matter is whether the Veteran's chloracne had its onset as a chronic disease during service or manifested within one year of his last date of exposure to herbicides, which is presumed to be when he last served in Vietnam, i.e., March 1969.  See 38 C.F.R. § 3.307(a)(6)(iii).  In this regard, continuity of symptomatology can also establish the required nexus element.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).   

Here, the Veteran has testified that he was treated for disability of the skin during his active service in Vietnam.  As noted in the July 2005 Board remand, the Veteran's STRs are incomplete.  As to this, when STRs are missing or are incomplete, the absence of medical corroboration may not be equated as 'negative" evidence.  Nowhere do VA regulations provide that a veteran must establish service connection through medical records alone.  Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) and Earle v. Brown, 6 Vet. App. 558, 561 (1994).  "[D]eterminations of service connection, generally, are to be evaluated in light of all evidence of record, and not based solely upon an evaluation of medical or official military records."  Earle v. Brown, 6 Vet. App. 558, 561 (1994). 

The predicate of the VA medical opinion in 2004 was that an opinion could not be rendered because there was no medical evidence of chloracne prior to service or after service, as well as that the STRs were negative for chloracne during service.  However, to the extent that the opinion states that there is no evidence of chloracne after service, it is incorrect because chloracne was diagnosed in 1988 (and evidence received after the 2004 VA examination shows it was diagnosed again in 2001, by a private physician to whom the Veteran had been referred by VA).  Moreover, the JMR found that this opinion was inconclusive, and that because it was inconclusive it constituted "non-evidence" (citing Perman v. Brown, 5 Vet. App. 237, 241 (1993).  

Although the Veterans Court has at times described ambiguous or non-conclusive medical opinions as "non-evidence," the Federal Circuit has repeatedly stated that 38 C.F.R. § 3.303(a) requires VA adjudicators to consider all evidence of record and, so, inconclusive medical opinions simply provide neither positive nor negative support and is not probative one way or another.  See Hogan v. Peake, 544 F.3d 1294, 1297 (Fed.Cir. 2008) (observing that it was "troubling" to refer to medical statements as "non-evidence"); Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (explaining the Veterans Court use of the term "non-evidence" was for the limited purpose of describing g a single inconclusive medical statement in Perman v. Brown, 5 Vet. App. 237, 241 (1993)).  

If STRs are incomplete, VA's duty to assist, the duty to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  

In Godwin v. Derwinski, 1 Vet. App. 419, 426 (1991) it was indicated that the holding in Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) was that where STRs were unavailable, a combat veteran's statement [of disability in service] is sufficient evidence under 38 U.S.C.A. § 345(b) [now 38 U.S.C.A. § 1154(b)] of an event asserted to have occurred in service with respect to which there would normally be a service record.  

The Veteran is competent to attest to his having had dermatological symptoms during his active service, because these are observable by a layperson, and that he received treatment for skin symptoms during active service.  However, he is not competent to testify as to the etiology of the inservice dermatological symptoms because this requires medical knowledge, training or expertise which he does not possess.  See generally Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Clyburn v. West, 12 Vet. App. 296, 302 (1999); and Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  

Nevertheless, the symptoms of the Veteran's skin in 1988 and in 2001 are essentially similar, and in each case after an evaluation the diagnosis was chloracne.  The Veteran's credible testimony is to the effect that he had essentially the same symptoms during his active service in Vietnam.  Because he is competent to attest to the observable symptoms of his skin, and this was at a time when treatment by qualified medical personnel was not readily available, the Board finds that in the absence of the Veteran's complete STRs, the inconclusive VA opinion in 2004, and in light of his participation in combat, his honorable service, and his credible testimony that the Veteran had dermatological symptoms during his active service in Vietnam are that same as those found on formal dermatological evaluations in 1988 and 2001.  

Accordingly, the Board finds that the evidence is in equipoise in this case as to the issue of whether the Veteran's chloracne originated during his active service in Vietnam.  Thus, with the favorable resolution of doubt, service connection for chloracne is warranted.  

Lastly, the Veterans Claims Assistance Act (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 2002), and implementing regulations being codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2010), set for the certain criteria for notifying a VA claimant of what is needed to substantiate a claim and imposes on VA a duty to assist a claimant in obtaining information and evidence needed to substantiate a claim.  It was for this reason that the case was remanded in July 2010, pursuant to the JMR, to obtain additional evidence and afforded the Veteran a VA examination.  The record shows that an examination was scheduled for September 2010 but that the Veteran did not attend the examination, apparently desiring to have the examination scheduled elsewhere.  For this reason, the RO contacted the Veteran in an attempt to reschedule the examination at one of two other VA medical facilities and requested that the Veteran choose one of these two facilities for an examination.  This September 2010 letter was sent to the Veteran's most recent address of record but he did not respond.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998) it was held that a remand by the Board imposes a concomitant duty to ensure compliance with the terms of the remand.  However, the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence).   In any event, in light of the favorable outcome, there is no prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  








ORDER

Service connection for a chloracne, to include as due to exposure to herbicides, is granted. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


